The information in this case charges that the defendants, Bill Mundell and Tom Gilstrap, in Jefferson county, on or about the 3d day of June, 1922, did take, steal, and carry away two head of cattle, the personal property of George Fulson. It appears that the defendant Bill Mundell pleaded guilty and testified as a witness for the state on the trial of his codefendant, Tom Gilstrap, which trial resulted in a verdict of guilty, and his punishment fixed at imprisonment *Page 450 
for a term of two years in the state penitentiary. He has appealed from the judgment rendered upon the verdict, but no brief has been filed and no appearance made in his behalf in this court.
When the case was called for final submission, it was submitted on the record. The errors assigned are the usual ones, that the court erred in overruling the motion for a new trial and erred in rulings on the admission and exclusion of testimony, and that the verdict is not sustained by sufficient evidence.
While the defendant is not represented in this court, we have carefully gone through the record and find it free from substantial error. The testimony on the part of the state, if credited, as it was, was amply sufficient to sustain the verdict. Without setting out the record as to the particular objections made on the rulings of the court on the admission of testimony, it is sufficient to say that we find no error therein. The other assignments of error are not sustained by the record, and will not, therefore, be noticed.
It appearing that the defendant had a fair trial, the judgment of the lower court is affirmed.
MATSON, P.J., and BESSEY, J., concur.
 *Page 1